BOWEN, Presiding Judge.
This is an appeal from the denial of a petition for post-conviction relief. The appellant, Levon McCreary, Jr., challenges his 1992 guilty plea convictions for assault in the second degree on the grounds that his confession was coerced, his right against self-incrimination was violated, and his counsel rendered ineffective assistance. The circuit court denied the petition after an evidentiary hearing with the notation “Petition Denied.” C.R. 26. That court failed to comply with the requirement of Rule 32.9, A.R.Crim.P., that, after an evidentiary hearing, “[t]he court shall make specific findings of fact relating to each material issue of fact presented.”
This cause is remanded to the circuit court with instructions that the court make specific findings of fact relating to each material issue of fact presented and state the specific reason or reasons for denying the petition. The written findings and order of the circuit court shall be filed in this Court within 42 days from the date of this opinion.
REMANDED WITH DIRECTIONS.*
All Judges concur.

 Note from the Reporter of Decisions: On July 7, 1995, on return to remand, the Court of Criminal Appeals affirmed without opinion.